Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 2, the limitation “a transition knee between two different slopes of the current-voltage characteristic curve” is indefinite as it is unclear what “a transition knee between two different slopes of … curve” are.


Election/Restrictions
Applicant’s election of Group I (Claims 1-5 and 11-14), without traverse, in the reply filed on 10/12/2021 is acknowledged.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A system, comprising: 
a memory that stores computer executable components; 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
an identification component, operatively coupled to the processor, 
that identifies an aged circuit by analyzing a current-voltage characteristic curve for a distortion in a sub-threshold quiescent current signature of the aged circuit.”

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
The step of “identifies an aged circuit by analyzing a current-voltage characteristic curve for a distortion in a sub-threshold quiescent current signature of the aged circuit” is treated as belonging to a mental process grouping. This mental step represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this 
Similar limitations comprise the abstract idea of Claim 12.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: an identification component;
In Claim 12: a system operatively coupled to a processor, a processor, and an aged circuit.
The additional elements in the claims such as a processor and a memory (Claims 1) and a system operatively coupled to a processor and a processor (Claim 12) are examples of generic computer equipment (components) that are generally recited and, therefore, are not qualified as particular machines.  The (implied) limitations that generically recite obtaining a current-voltage characteristic curve for a distortion analysis represent insignificant represent extra-solution activity to the judicial exception.  
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-5, 11, 13, and 14 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mental process steps) and, therefore, these claims are not eligible either without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Yong Cher et al. (US 2018/0292879), hereinafter ‘Cher’. 

With regards to Claim 1, Cher discloses 
A system, comprising: 
a memory that stores computer executable components; 
a processor ([0033]), operably coupled to the memory, and that executes the computer executable components stored in the memory (Fig. 4A; [0018, 0019]), 
wherein the computer executable components comprise:
an identification component (controller [0029]), that identifies an aged circuit by analyzing a current-voltage characteristic for a distortion (Then the controller compares the measured value of quiescent current to the previous value that ).

However, Cher does not specifically disclose identifying an aged circuit by analyzing a current-voltage characteristic curve for a distortion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher to identify an aged circuit by analyzing a current-voltage characteristic curve for a distortion in a sub-threshold 

With regards to Claim 12, Cher as modified discloses the claimed limitations as discussed in Claim 1.

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cher in view of J. H. Grayson (US 3325723), hereinafter ‘Grayson’.

With regards to Claim 2, Cher, as modified, discloses the claimed invention as discussed in Claim 1.
Cher also discloses that the identification component comprises: an analysis component (controller), operatively coupled to the processor as discussed above.
However, Cher does not specifically disclose that analyzing a region of the current-voltage characteristic curve that comprises a transition knee between two different slopes of the current-voltage characteristic curve.
Grayson discloses analyzing a region of the current-voltage characteristic curve that comprises a transition knee between two different slopes of the current-voltage characteristic curve (a definite change is seen in slope from short circuit conditions to the "knee" of each curve. For each curve, the slope of this section approached the horizontal as the value of the shunt resistance increased. Beyond the "knees" of the curves, however, the slopes are substantially the same, but the curves tend to be shifted to the left due to increased leakage, Col.4, Lines 21-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Grayson to analyze a 

With regrds to Claim 3, Cher in view of Grayson, discloses the claimed invention as discussed in Claim 2.
Cher also discloses comparing the region of the current-voltage characteristic curve with a reference current-voltage characteristic (The current comparator 820 compares quiescent current 810 and a reference current 815, and produces an output 821 [0051]) and using a current-voltage characteristic curve that would indicate a distortion as discussed in Claim 1.
However, Cher does not specifically disclose comparing the region of the current-voltage characteristic curve with a reference current-voltage characteristic curve to determine whether the sub-threshold quiescent current signature comprises the distortion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Grayson to compare the region of the current-voltage characteristic curve with a reference current-voltage characteristic curve to determine whether the sub-threshold quiescent current signature comprises the distortion for visual indication based on the slope knee and similar to 

With regards to Claim 13, Cher in view of Grayson discloses the claimed limitations as discussed in Claims 12 and 2.
Cher additionally discloses that analyzing is directed to a region of the current-voltage characteristic curve corresponding to the sub-threshold quiescent current signature of the aged circuit (Fig.3A).

With regards to Claim 14, Cher in view of Grayson discloses the claimed limitations as discussed in Claims 12 and 3.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cher in view Grayson, and further in view of Eugene Rogers et al. (US 4698740), hereinafter ‘Rogers’.

With regards to Claim 4, Cher in view Grayson discloses the claimed invention as discussed in Claim 3.
However, Cher does not specifically disclose that the reference current-voltage characteristic curve comprises a reference transition knee between two different reference slopes of the reference current-voltage characteristic curve.
Rogers discloses the reference current-voltage characteristic curve comprises a reference transition knee between two different reference slopes of the reference current-voltage characteristic curve (the characteristic voltage-magnetizing current curve typical of "hard" saturation and which has a fairly steep initial slope, Col.4, Lines 51-63: Fig.2C, Curves A and B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Grayson, and further in view of Rogers that a the reference current-voltage characteristic curve would comprise a reference transition knee between two different reference slopes of the reference 

With regrds to Claim 5, Cher in view of Grayson, discloses the claimed invention as discussed in Claim 3.
Cher also discloses the distortion is characterized by a variation in the current-voltage characteristic curve (Fig.3A) as well as comparing the region of the current-voltage characteristic curve with a reference current-voltage characteristic as discussed in Claim 3.
However, Cher does not specifically disclose that the distortion is characterized by a variation between the current-voltage characteristic curve and the reference current-voltage characteristic curve.
Rogers discloses a variation between the current-voltage characteristic curve and the reference current-voltage characteristic curve (Fig.2C; Col.4, Lines 51-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Grayson, and further in view of Rogers to treat a variation between the current-voltage characteristic curve and .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cher in view Grayson, and further in view of David G. Brochu et al. (US 20160372389), hereinafter ‘Brochu’.
Cher in view of Grayson, discloses the claimed invention as discussed in Claim 1.
Cher also discloses an induced voltage stress that causes a corresponding distortion (degradation) of a circuit (leakage (Fig.3A, [0024, 0027]).
However, Cher does not specifically disclose that the stress is selected from a group consisting of a ramp voltage stress and a constant voltage stress.
Broch discloses that the stress is selected from a group consisting of a ramp voltage stress and a constant voltage stress (The testing system 50 may also be configured to measure a stress current passing through the testing probe 52 under the application of the voltage. The type of electrical stress test may comprise a constant voltage test, a constant current test, a ramp voltage test, a ramp current test, etc. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cher in view of Grayson, and further in view of Brochu that the distortion is caused by a stress induced on the aged circuit, and wherein the stress is selected from a group consisting of a ramp voltage stress and a constant voltage stress as known in the art of testing reliability of dielectric material (Brochu, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863